Exhibit 10.5(d)

 

AMENDMENT NO. 4

TO

EMPLOYMENT AGREEMENT

 

This Amendment No. 4 to the Employment Agreement (“Amendment”), dated August 3,
2017, is by and between Drone Aviation Holding Corp., a Nevada corporation with
an address 11651 Central Parkway #118, Jacksonville, FL 32224 (the “Company”),
and Felicia Hess (the “Executive”).

 

WHEREAS, the parties entered into an Employment Agreement on May 18, 2015 (the
“Employment Agreement”); and

 

WHEREAS, the parties entered into an Amendment No. 1 on October 2, 2015 (Hess
Amendment No. 1); and

 

WHEREAS, the parties entered into an Amendment No. 2 on April 27, 2016 (Hess
Amendment No. 2); and

 

WHEREAS, the parties entered into an Amendment No. 3 on September 26, 2016 (Hess
Amendment No. 3); and

 

WHEREAS, the parties wish to further amend the Employment Agreement as set forth
below, with the understanding that all other provisions of the Employment
Agreement shall remain unchanged;

 

NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree as follows:

 

1.          Section 4 (e) of the Employment Agreement- Compensation, Additional
Fringe Benefit- is hereby struck from the agreement.

 

2.          The terms and conditions of all other sections of the Employment
Agreement shall remain unchanged and in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this agreement as of the date
first stated above.

 



  DRONE AVIATION HOLDING CORP.         By: /s/ Kendall Carpenter     Name:
Kendall W. Carpenter     Title:   Chief Financial Officer         By: /s/
Felicia Hess     Name: Felicia Hess

